DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 ad 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murooka et al. (EP 3270120) in view of Che et al. (JP 2013/153866) and Sagi et al. (US 2011/0006458)
As to claim 1, Murooka et al. discloses a method for forming a microneedle array. The method comprises measuring the weight of the mold before filling and the weight of the mold after filling an aqueous drug solution using electronic balance; measuring a volume of the aqueous drug solution based on the different before and after filling and the density of the filling solution (see 0006). Murooka et al. states the use of the electronic balance allows for measuring the volume of the solution within the microneedle without destructing the filled mold. 
Murooka et al. fails to disclose a filling state determination step of determining a filling state of the liquid in the mold filled with the liquid,  teach a suction step of sucking the mold in which the filling amount and the filling sate of the liquid are determined to be normal from a rear face and an evaporation and drying a solvent of the liquid out the sucked mold as required by claim 1. 
Che et al. discloses a process for forming a transdermal adsorption microneedle sheet having drugs within the microneedles (see 0001 of translation). Che et al. discloses the method comprises pressure filing a mold with a first polymer solution. The filling step using suction and depressurizing the mold form the back surface  (see 0054-0055). Che et al. further states the first solution is dried by evaporating the solvent (see 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Murooka et al. to include the sucking and drying step as taught by Che et al. One would have been motivated to do so since both are directed to filling microneedles with a drug containing solution where Che et al. further teaches the step of providing a sucking step which successfully fills the end microneedles with the solution (see Fig. 4C).
Sagi et al. discloses a process for forming a microprojection array where a formulation is introduced into the cavities of the microprojection array. An optical microscope is used to generate a photomicrograph of the array. The image shoes that the tip of each microprojection is filled with a concentrated amount of active agent (see 0035). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Murooka et al. in view of Che et al. to include taking an image of the filled microneedles as taught by Sagi et al. to ensure proper filling of the microneedle tips with the desired drug material ensuring the microneedle has the desired properties. 
As to claim 2, the filing amount determination is used to ensure that the amount of drug is appropriate (see 0005-0006). 
As to claim 8, the post filling measurement would be take prior to taking an image of the microneedles to determine if they are properly filled. 
Claims 3-6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murooka et al. (EP 3270120) in view of Che et al. (JP 2013/153866) and Sagi et al. (US 2011/0006458) as applied to claim 1 in further view of Yamada et al. (EP 3235537).
The teachings of Murooka et al. in view of Che et al. and Sagi et al. as applied to claim 1 are as stated above. 
Murooka et al., Che et al. and Sagi et al. fail to teach the filling step, position of the mold is made to coincide with a position of a drug solution jetting nozzle and the drug solution is jetted from the nozzle to land in the recessed portions of the needle-like recessed portions as required by claim 3. 
Yamada et al. disclose a process for filling a microneedle array with a composition with good accuracy (see abstract). Yamada et al. states the filling process comprises the use of a an aligning apparatus that aligns the position of the droplet delivery apparatus and a mold so that the droplets from the delivery apparatus land within the recessed parts of the mold (see abstract, 0024,0034 and 0042). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Murooka et al. modified by Che et al. and Sagi et al. to include using the filling apparatus of Yamada et al. One would have motivated to do so since both are directed to filling a microneedle array with a composition while Yamada et al. discloses the apparatus provides a more accurate filling of the microneedle array through alignment of the delivery device with the mold. 
As top claim 4, Yamada et al. teaches the filling step includes imaging a plurality of positions in the mold and calculating positions of the recessed portions based on the images (see 0024,0034).
As to claim 5, Sagi et al. teaches taking an image of the tips of the microneedles to determine if they are properly coated with the drug solution. 
As to claim 6, the solution is a liquid and during the filling step a position of the mold is made to coincide with a position of a base solution spotting nozzle and the needle like recessed portion is filled with the base solution by spotting (see 0036 of Yamada et al.). 
As to claim 9, Yamada et al. discloses the mold is moved  on a belt conveyor (see 0047). 
As to claim 11, Yamada et al. teaches the mold has good permeability (see 0030).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murooka et al. (EP 3270120) in view of Che et al. (JP 2013/153866), Sagi et al. (US 2011/0006458) and Yamada et al. (EP 3235537) as applied to claim 9 above, and further in view of Chen et al. (CN105498082).
The teachings of Murooka et al. in view of Che et al., Sagi et al. and Yamada et al. as applied to claim 9 are as stated above. 
Murooka et al. in view of Che et al., Sagi et al. and Yamada et al. fail to teach the conveyor has adsorption holes in a seating face on which the mold is placed as required by claim 10. 
Chen et al. discloses a method of manufacturing a microneedle  which is filled with a substance (see 0069-0070). Chen et al. states the mold for the microneedle has a first body portion and a support system where the support has holes arranged to support the mold and to allow the sucking action of the vacuum on the needles to properly fill the needle tips (See Figs. 7-8, 0070 and 0074). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Murooka et al. in view of Che et al., Sagi et al. and Yamada et al. to include the through holes in the support of the mold as taught by Chen et al. One would have been motivated to do so since both are directed to filling recesses in a microneedle array where the material filling the recesses is suctioned in order to fill the microneedles where Chen et al. further teaches the support of the mold can have through holes in order to allow such suction to take place. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715